Title: To Thomas Jefferson from Charles Magill, 2 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Head Quarters Gilford Cty. March 2d. 1781.

Agreeable to the direction received from your Excellency I proceeded with the utmost expedition to the Head Quarters of the Southern Army. On my arrival I found that the Policy of the Army, would not permit me to penetrate into the secret reason’s that had actuated Genl. Greene in its different movements, that nothing had unfolded itself worth communication; and thought it adviseable to defer writing for a few Days when there was a propability of having it in my power to write with some degree of confidence, and to furnish you with some interesting intelligence. Lord Cornwallis, upon losing sight of his favorite objects, (the retaking the Prisoners Captured at Tarltons Defeat, and the destruction of the  Southern Army) immediately retreated to Hilsborough and erected the Royal Standard. A number of the dissafected, actuated by a desire to Plunder, and distress, their fellow Countrymen, under the Command of a Colo. Piles, on their way to Hilsborough fortunately fell in with a body of our Light Troops under the Command of Genl. Peckins and Colo. Lee, were dispers’d after leaving one Hundred dead upon the field the Commanding Officer among the number; this timely check made a number more who no doubt would have Copied after the first example set them, secret themselves; and instead of taking that active part on the side of Government expected, sink into their primative Indolence. His Lordship after making all the Havoc in his power, at Hilsborough, moved down upon the Haw River. It was then conjectured, that his intended Route was by Cross Creek but his Conduct since has been so very equivocal, that it is not possible to determine what his intentions are. A General Action, though reputedly fond of Fighting, it is supposed he wishes to avoid; protecting the Friends of Government, procuring shoes for his Army which at present they are much in want of; and collecting provisions seems to actuate his Lordships Conduct in some Measure. General Greene is at present within Six Miles of the British Camp, this holds out a specious appearance, but in my opinion should Cornwallis be ever so desirous, Policy would prevent a General Action. A plan seems to be adopted, which I hope will be attended with the happiest consequences; our Superiority in Cavalry, not in numbers, but in the goodness of Men, and Horses, can easily prevent his Lordships making any rapid movements to our Prejudice, and gives every opportunity of Cutting of[f] his detached Parties. Fighting them by detail, at present is all that may be expected; at all events, confident I am that a general Action well not be risk’d unless success is in some Measure insured. Colo. Campbell is to day expected reports say with Eleven Hundred Men, the number is exagerated, and from some information this moment received, his numbers dont exceed Six Hundred. Major Lynch from Bedford, with three Hundred is shortly expected. Colos. Preston and Crockett, from Boutetourt, join’d yesterday with four Hundred, the whole Riflemen. General Stevens has about Seven Hundred Virginia Militia under his Command. The number North Carolina has in the field is out of my power to ascertain. The Army has been much in want of Provision, their future prospects of Supplies are by no means promising tho the Soldiers bear all the Vicissitudes of a Military Life without repining The Army move immediately, and the Express  that takes this hurries me. I shall do myself the honor to write your Excellency the first halt we make, opportunity offering.
Colo. Elliot could give me no information where the Expresses were Stationed further than Taylors ferry which put it out of my power to regulate them as expected. I have the Honor to be Your Excellencys most Obedient and very humble Servant,

Chas Magill

